OPINION
DAVIS, Commissioner.
Appellant was convicted of rape and his punishment was assessed at death. On appeal, this Court affirmed the conviction on March 26, 1969. Quintana v. State, 441 S.W.2d 191. The United States Supreme Court granted appellant’s petition for certi-orari, and on June 28, 1971, ordered that the “Judgment, insofar as it imposes the death sentence, reversed and case remanded to the Court of Criminal Appeals of Texas for further proceedings.” Quintana v. Texas, 403 U.S. 947, 91 S.Ct. 2284, 29 L.Ed.2d 857 (1972).
On November 17, 1971, Honorable Preston Smith, Governor of Texas, acting upon the recommendation of the Board of Pardons and Paroles, granted appellant a commutation of sentence, from death to life imprisonment.
In light of this Court’s opinion in Whan v. State, 485 S.W.2d 275 (1972), we again affirm the judgment of the trial court.
The imposition of the death penalty is no longer possible under the commutation. Thus, the order of the United States Supreme Court is satisfied. Whan v. State, supra.
The judgment is affirmed.
Opinion approved by the Court.